Citation Nr: 0029692	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-15 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson Mississippi.  Subsequently, the veteran moved to the 
Montgomery, Alabama RO area.

A hearing was held by means of a video conference in July 
1999, with the veteran in Montgomery, Alabama, before Nancy 
I. Phillips, a Veterans Law Judge, sitting in Washington D.C.  
Ms. Phillips was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(b) (West 1991) and 
will render the determination in this case.  A transcript of 
that hearing is in the claims file.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The evidence establishes the veteran has developed PTSD 
as a result of combat.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. § 1110 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The veteran served in Vietnam from June 1969 to April 1970.  
He was awarded the Air Medal for actively participating in 
more than 25 aerial flights over hostile territory in support 
of counterinsurgency operations.  He was also awarded the 
Army Commendation Medal for meritorious service in connection 
with military operations against an armed hostile force.  The 
personnel records disclose that he served as a scout observer 
in Vietnam. 

On a VA PTSD Questionnaire, prepared in December 1996, the 
veteran reported that during one of the almost nightly rocket 
attacks, he saw his first casualties.  He witnessed an 
explosion and saw one man killed and two men wounded.  He was 
terrified that another rocket would follow.  On his first 
mission without another dog handler along, the dog he had was 
undertrained and would bark as soon as he took off his 
scouting harness.  To stop him from barking, he squeezed his 
throat but every time he released his grip, the dog barked.   
This continued until he fell asleep from exhaustion.  When he 
awoke, he was about ten meters outside the perimeter.  The 
unit he was with had distanced themselves from him in fear 
that the dog's barking would draw attention to their 
position.  He felt alienated and terrified that he had been 
essentially alone all night. 

In January 1997, the veteran reported another stressful 
incident on a three day patrol near Pleiku.  The sergeant 
from his platoon went as a bodyguard.  They traveled to a 
village.  That night, one of the guards caught movement.  The 
veteran was awakened by fire and he joined in his first 
firefight.  Several people were killed.  This was his first 
firefight and he was terrified.  After this, he could never 
sleep normally.
   
PTSD was diagnosed by VA on several occasions, including at 
discharge from hospitalization in October and November 1996; 
on psychological evaluation in March 1997; and on psychiatric 
examination in April 1997.  The PTSD was attributed to his 
Vietnam service.

The veteran testified before the undersigned at a hearing in 
a video conference hearing in July 2000.  He stated that in 
Vietnam, he was a scout and walked point for infantry units.  
He would go out by helicopter and be dropped into an infantry 
unit.  He worked in counterinsurgency operations with the 
dogs.  The dogs would give early warning if they smelled 
something.  He stressed this was a tremendous responsibility.

Legal Analysis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

The United States Court of Appeals for Veterans Claims in 
Cohen v. Brown, 10 Vet. App. 128, stated that in order for a 
claim for service connection for PTSD to be successful, there 
must be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999) (as amended, 64 Fed. 
Reg. 32807-32808 (June 18, 1999), effective March 7, 1997)

Although the veteran was awarded the Air Medal and the Army 
Commendation Medal for meritorious achievement rather than 
for heroism, the award orders make it clear that he engaged 
in combat with the enemy.  Furthermore, the undersigned, who 
heard his testimony as to his combat- related stressors, 
found that testimony to be credible.  Finally, the medical 
evidence shows that he suffers from PTSD that has been linked 
to combat by medical opinion.  Therefore, the claim for 
service connection for PTSD is allowed.


ORDER

Service connection for PTSD is granted.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


